    Case 2:18-cv-11273-MCA-JAD Document 953 Filed 03/13/20 Page 1 of 2 PageID: 23089




       John J. McDermott
       jmcdermott@archerlaw.com
       856.673.3902



       March 13, 2020


       Via CM/ECF

       Clerk of Court
       United States District Court
       District of New Jersey
       Martin Luther King Building & U.S. Courthouse
       50 Walnut Street
       Newark, NJ 07101

                Re:       Occidental Chemical Corp. v. 21st Century Fox Am., Inc., et al.
                          Civil Action No. 2:18-cv-11273-MCA-JAD

       Dear Sir/Madam:

               This firm represents Plaintiff Occidental Chemical Corporation (OxyChem) in the above-
       captioned matter. Pursuant to Local Rule 7.1(d)(5), OxyChem respectfully requests an automatic
       extension of time to file its opposition to Defendants’ Motion for Partial Summary Judgment on
       OxyChem’s Successor Liability [Dkt. Nos. 949, 950, 951]. Presently, the return date for
       Defendants’ motion is April 6, 2020 and OxyChem’s opposition is due on March 23, 2020. The
       originally noticed motion day has not previously been extended or adjourned.

              Application of the automatic extension provided for in Local Rule 7.1(d)(5) will result in
       a new return date of April 20, 2020 and OxyChem’s opposition will be due on April 6, 2020.
       Defendants’ reply in support of the motion will be due on April 13, 2020.

                Thank you for your consideration of this request.


                                                               Respectfully submitted,




                                                               Kathy D. Patrick




Archer & Greiner, P.C. · 1 Centennial Square · Haddonfield, New Jersey 08033 · T 856.673.3902 · F 856.673.7023 · jmcdermott@archerlaw.com
           Gibbs & Bruns LLP · 1100 Louisiana · Houston, Texas 77002 · T 713.650.8805 · F 713.750.0903 · www.gibbsbruns.com
Case 2:18-cv-11273-MCA-JAD Document 953 Filed 03/13/20 Page 2 of 2 PageID: 23090
  Clerk of Court
  United States District Court – District of New Jersey
  March 13, 2020
  Page 2


                                               /s/ John J. McDermott

                                               John J. McDermott

  cc:     All Counsel of Record (via CM/ECF)


  218151766v1
